                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

WILMA PENNINGTON-THURMAN      )
                              )
        Plaintiff,            )
                              )
    vs.                       ) Case No. 4:19-CV-162 PLC
                              )
CHRISTIAN HOSPITAL NORTHEAST, )
                              )
        Defendant.            )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff Wilma Pennington-Thurman’s “Motion for

Rehearing on the Court’s Memorandum and Order Issued October 22, 2019.”1 [ECF No. 39]

Defendant Christian Hospital Northeast opposes the motion. [ECF No. 43]

       This case arises from the allegedly inadequate medical treatment that Plaintiff received in

Defendant’s emergency department on January 31, 2017. [ECF No. 1] In her pro se complaint,

Plaintiff alleged that Defendant2 violated the Emergency Medical Treatment and Active Labor

Act (EMTALA), 42 U.S.C. § 1395dd, by failing to: (1) provide appropriate medical screening

because Defendant believed Plaintiff lacked health insurance; and (2) stabilize Plaintiff prior to

discharge. Plaintiff also stated a claim for medical malpractice. With her complaint, Plaintiff

1
  Although titled “Motion for Rehearing,” Plaintiff’s motion requests the Court to reconsider its
decision of October 22, 2019. The Court will therefore refer to and analyze Plaintiff’s motion as
a motion for reconsideration.
2
   Plaintiff also alleged claims against Dr. Lowery, which the Court dismissed with prejudice
because EMTALA does not permit a private cause of action against an individual physician.
[ECF No. 11 (citing King v. Ahrens, 16 F.3d 265, 270-71 (8th Cir. 1994))] Because the Court
dismissed Plaintiff’s federal claims against Dr. Lowery, it “decline[d] supplemental jurisdiction
over any state law claims plaintiff may or may not have against Dr. Lowery.” [Id. at 6] Plaintiff
filed a “motion to alter or amend,” requesting the Court to reconsider its order dismissing her
claims against Dr. Lowery. [ECF No. 15] On June 3, 2019, the Court denied the motion. [ECF
No. 24]
filed an affidavit stating that she had obtained the written opinion of “a qualified health care

provider,” as required by Mo. Rev. Stat. § 538.225. [ECF No. 1 at 18] Plaintiff identified

Defendant’s vice president and regional chief medical officer, Dr. Rueckert, as the qualified

health care provider and attached a letter from him to the affidavit. [ECF No. 1-1]

       Defendant moved to dismiss Plaintiff’s complaint for failure to state a claim pursuant to

Fed. R. Civ. P. 12(b)(6). [ECF no. 17] In its memorandum and order of October 22, 2019, the

Court denied in part and granted in part the motion to dismiss. [ECF No. 33] In regard to

Plaintiff’s EMTALA claims, the Court found that Plaintiff alleged sufficient facts to state a claim

for failure to stabilize her medical condition. However, the Court dismissed Plaintiff’s failure-

to- screen claim because her factual allegations did not demonstrate a connection between her

perceived uninsured status and the screening she received. The Court also dismissed Plaintiff’s

medical malpractice claim because the letter from Dr. Rueckert did not satisfy section 538.225’s

written opinion requirement.

       In the instant motion, Plaintiff requests the Court to reconsider its decision to dismiss

Plaintiff’s EMTALA failure-to-screen and medical malpractice claims. [ECF No. 39] In support

of her motion, Plaintiff reiterates the arguments presented in her response to Defendant’s motion

to dismiss. Plaintiff argues that Dr. Lowery failed to promptly and properly screen her “for

discriminatory purposes.” [Id. at 3] Plaintiff also contends that the letter from Dr. Rueckert

satisfied the written opinion requirement of Mo. Rev. Stat. § 538.225 because he was licensed to

practice emergency medicine and the letter communicated “an admission that the medical

treatment Plaintiff received was not proper[.]” In response, Defendant asserts that the Court did

not clearly err when it determined that: (1) Plaintiff failed to plead factual allegations to support

an EMTALA failure-to-screen claim; and (2) Dr. Rueckert’s letter did not satisfy section



                                                 2
538.225 because it did not acknowledge a breach in the standard of care. [ECF No. 43]

       Rule 54(b) of the Federal Rules of Civil Procedure governs motions to reconsider orders

that do not constitute final judgments in cases. See Julianello v. K-V Pharm. Co., 791 F.3d 915,

923 n.3 (8th Cir. 2015). Rule 54(b) provides that “any order...that does not end the action as to

any of the claims or parties [ ] may be revised at any time before the entry of a judgment

adjudicating all the claims and all the parties’ rights and liabilities.” Fed. R. Civ. P. 54(b).

       "Under Rule 54(b), a court may reconsider an interlocutory order to ‘correct any clearly

or manifestly erroneous findings of fact or conclusions of law.’” Jiang v. Porter, No. 4:15-CV-

1008 CEJ, 2016 WL 193388, at *1 (E.D. Mo. Jan. 15, 2016) (quoting Bancorp Servs., LLC v.

Sun Life Assur. Co. of Canada, No. 4:00-CV-1073 CEJ, 2011 WL 1599550, at *1 (E.D. Mo.

Apr. 27, 2011)). “[W]hen evaluating whether to grant a motion to reconsider, the Court also has

an interest in judicial economy and ensuring respect for the finality of its decisions, values which

would be undermined if it were to routinely reconsider its interlocutory orders.” Jenkins v.

Seifert, No. 4:16-CV-1550 AGF, 2017 WL 3458333, at *1 (E.D. Mo. Aug. 11, 2017) (quoting

Trickey v. Kaman Indus. Techs. Corp., No. 1:09-CV-00026 SNLJ, 2011 WL 2118578, at *2

(E.D. Mo. May 26, 2011)).

       Plaintiff has not identified any clearly or manifestly erroneous findings of fact or

conclusions of law in the dismissal order. Nor does Plaintiff present new facts or evidence in

support of reconsideration. Instead, she reasserts arguments previously raised in response to

Defendant’s motion to dismiss and rejected by the Court in its October 22 memorandum and

order. As a result, Plaintiff has not provided a sufficient basis for the Court to reconsider its

October 22 memorandum and order.

       After careful consideration,



                                                   3
       IT IS HEREBY ORDERED that Plaintiff’s “Motion for Rehearing on the Court’s

Memorandum and Order Issued October 22, 2019” [ECF No. 39] is DENIED.



                                              PATRICIA L. COHEN
                                              UNITED STATES MAGISTRATE JUDGE

Dated this 26th day of November, 2019




                                          4
